 

Case 1:20-cv-05541-AKH Documen t16 Filed 01/22/21 Page 1of1

Case 1:20-cv-05541-AKH Document 15 Filed 01/20/21 Page 1of1

 

   

JAMES E. JOHNSON THE CITY OF NEW YORK Martin Bowe
Corporation Counsel Senior Counsel
LAW DEPARTMENT Tel: (212) 356-0894
100 CHURCH STREET Cell: (646) 498-7178
NEW YORK, NY 10007
January 20,2021 aan
| ro ) : j ni AAC
VIA ECF : . | ( | Ly Abi OA CA yA ( tel ALA & |
Hon. Alvin K. Hellerstein : uh , CO i! KK \ 1S VY) ~
Daniel Patrick Moynihan ‘OsAat “GT Ww, Reg
United States Courthouse Pipa © Ga
500 Pearl St. , [PD f. {* :
New York, NY 10007-1312 Y eee" az] 207
Re: R.R. obo J.V.R. v. N.Y.C. Dep't of Educ., et al.20-v-5541(AKH)(KNF)
Dear Judge Hellerstein:

I am an Assistant Corporation Counsel in the office of Corporation Counsel James E.
Johnson, attorney for Defendant in the above-referenced action wherein Plaintiff seeks attorneys’
fees, costs and expenses for legal work on an administrative hearing under the Individuals with
Disabilities Education Act, 20 U.S.C. §1400, et seg. (“IDEA”), as well as for this action.

Defendant respectfully requests an adjournment of the conference scheduled on January
29, 2021 at 10am to February 19, 2021 or a date there after convenient for the court. The reason
for this request is conserve and respect Court resources, while the parties attempt to negotiate a

settlement over the next three weeks once we receive the authority to make an offer from the
Comptroller.

We note that in the overwhelming majority of these IDEA fees-only cases, the parties are
able to resolve the action fully without needlessly burdening the Court with a conference. We
also note that the mandated release of six attorneys who handled solely IDEA fees-only cases, a
loss caused by the fiscal impact of COVID-19 on the City, reasonably slowed the progress in
many of these cases. Defendant appreciates Plaintiff's patience and courtesy in consenting to this
application. Accordingly, Defendant respectfully requests an adjournment of the conference
scheduled on January 29, 2021 to February 19, 2021 or a date there after convenient for the

court. This is the first request for an adjournment of the initial pretrial conference and does not
affect any other deadlines.

Thank you for considering this request.

Respectfully submitted,
/s/

Martin Bowe
Senior Counsel

 

et All counsel (via ECF)
